Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit


No. 19-1405

                    UNITED STATES OF AMERICA,

                               Appellee,

                                    v.

                   ELIN ROBINSON MEJÍA ROMERO,
     a/k/a SIXTO RIVERA, a/k/a MEMELO, a/k/a BENITO RIVERA,

                       Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. Allison D. Burroughs, U.S. District Judge]


                                 Before

                 Torruella, Selya, and Kayatta,
                         Circuit Judges.


     Zainabu Rumala, Assistant Federal Public Defender, on brief
for appellant.
     Andrew E. Lelling, United States Attorney, and Alexia R. De
Vincentis, Assistant United States Attorney, on brief for
appellee.


                           August 11, 2020
              SELYA,   Circuit      Judge.     A     jury    convicted    defendant-

appellant Elin Robinson Mejía Romero on charges of conspiracy to

possess with intent to distribute and to distribute heroin and

fentanyl, see 21 U.S.C § 846; distribution of heroin and fentanyl,

as well as possession with intent to distribute fentanyl, see id.

§ 841(a)(1); and unlawful reentry into the United States by a

previously deported alien, see 8 U.S.C. § 1326. The district court

sentenced him to serve a 120-month term of immurement.                             The

defendant appeals, primarily challenging the district court's

denial of his motion to suppress the fruits of a warrant-backed

search   of    an    apartment    suspected     to    be    a    "stash   house"   for

narcotics and at which drugs and other incriminating evidence were

found.   After careful consideration, we conclude that the appeal

is without merit.

              We have written before, with a regularity bordering on

the monotonous, words to the effect that when a trial court has

"supportably        found   the   facts,     applied       the   appropriate   legal

standards, articulated [its] reasoning clearly, and reached a

correct result, a reviewing court ought not to write at length

merely   to    hear     its   own    words    resonate."           deBenedictis     v.

Brady-Zell (In re Brady-Zell), 756 F.3d 69, 71 (1st Cir. 2014);

see, e.g., United States v. Wetmore, 812 F.3d 245, 248 (1st Cir.

2016); Moses v. Mele, 711 F.3d 213, 215-16 (1st Cir. 2013); Eaton

v. Penn-America Ins. Co., 626 F.3d 113, 114 (1st Cir. 2010);


                                       - 2 -
Vargas-Ruiz v. Golden Arch Dev., Inc., 368 F.3d 1, 2 (1st Cir.

2004); Seaco Ins. Co. v. Davis-Irish, 300 F.3d 84, 86 (1st Cir.

2002); Ayala v. Union de Tronquistas de P.R., Local 901, 74 F.3d
344, 345 (1st Cir. 1996); Holders Cap. Corp. v. Cal. Union Ins.

Co. (In re San Juan Dupont Plaza Hotel Fire Litig.), 989 F.2d 36,

38 (1st Cir. 1993).        With respect to the suppression question,

this is such a case.       We therefore reject this claim of error for

essentially the reasons spelled out in the district court's lucid

rescript, see United States v. Romero, No. 17-CR-10199, 2018 WL
4119665 (D. Mass. Aug. 29, 2018), adding only a few brief comments

relative to suppression and an additional comment relative to an

unrelated claim of error advanced by the defendant.

            First:     Following the denial of a motion to suppress, we

review the district court's ultimate determination of probable

cause de novo.    See United States v. Tanguay, 811 F.3d 78, 81 (1st

Cir. 2016).     Even so, we review its findings of fact for clear

error and accept all reasonable inferences that it has drawn from

the discerned facts.       See United States v. Coombs, 857 F.3d 439,

445-46   (1st   Cir.    2017).   Here,     the   gist   of   the   defendant's

challenge to the district court's denial of his suppression motion

is that the search warrant for the suspected stash house never

should have issued because the warrant application failed to show

a sufficient nexus between the defendant, the crimes, and the

premises.    The short answer is that the warrant application must


                                   - 3 -
be read as a whole, see United States v. Schaefer, 87 F.3d 562,

565 (1st Cir. 1996), and reading it in that holistic manner dooms

the defendant's challenge.          We explain briefly.

            It is an uncontroversial proposition that a warrant for

the search of premises may issue only upon a showing of probable

cause to believe that a crime has been or is being committed and

that evidence of the crime is likely to be found at the designated

location.    See United States v. Dixon, 787 F.3d 55, 59 (1st Cir.

2015); United States v. Ribeiro, 397 F.3d 43, 48 (1st Cir. 2005).

Probable cause, though, does not mean absolute certainty, see

United States v. Almonte-Báez, 857 F.3d 27, 32 (1st Cir. 2017),

and   a   showing   of   probable    cause    may   be    based   on   reasonable

inferences drawn from known facts, see United States v. Flores,

888 F.3d 537, 544-45 (1st Cir. 2018).               We — like the district

court — must afford "great deference" to the judicial officer

issuing the warrant.        United States v. Chiaradio, 684 F.3d 265,

279 (1st Cir. 2012) (quoting Illinois v. Gates, 462 U.S. 213, 236

(1983)).

            These principles guide our inquiry.              Taking the facts

set   out   in   the     warrant    application     and    drawing     reasonable

inferences therefrom to the affiant's behoof, the requisite nexus

was sufficiently established.         So, too, the overall probable cause

standard was plainly satisfied.               Although the defendant, ably

represented, artfully attempts to deal with each of the facts in


                                      - 4 -
isolation      and   attempts   to   explain     them    away,   that   piecemeal

appraisal undervalues the force of the warrant application.                    See

District of Columbia v. Wesby, 138 S. Ct. 577, 589 (2018) (holding

that "divide-and-conquer approach is improper" and explaining that

facts must be viewed in their totality).               After all, "[t]he sum of

an   evidentiary         presentation    may    well    be   greater    than   its

constituent parts."         Bourjaily v. United States, 483 U.S. 171, 180

(1987).      That truism applies here.

               Second:     Apart from the challenged suppression order,

the defendant also contends that his convictions on three of the

drug-trafficking counts must be reversed because evidence that a

defendant has knowingly possessed some type and quantity of a

controlled substance, instead of having knowingly possessed a

particular type and quantity of a controlled substance, will not

satisfy the government's burden of proof.1               Although the district

court did not address this contention in its rescript — the point

was not before the court at that time — it may easily be dispatched.

               The short of it is that we do not write on a pristine

page.       We already have addressed essentially the same argument in

an earlier case and put it to rest.                     See United States v.


        1
       The parties wrangle about the standard of review applicable
to this claim of error: the defendant argues for de novo review,
while the government asserts that the claim was not properly
preserved and, therefore, review should be for plain error.
Because we conclude that the claim fails under any standard of
review, we assume for argument's sake that our review is de novo.


                                        - 5 -
Collazo-Aponte, 281 F.3d 320, 326 (1st Cir. 2002) (holding that

"nothing in the statutory language of § 841[] supports a mens rea

requirement" and noting that any presumption in favor of a scienter

requirement "should only apply 'to each of the statutory elements

that criminalize otherwise innocent conduct'" (quoting United

States v. X-Citement Video, Inc., 513 U.S. 64, 72 (1994))).       The

law of the circuit doctrine, a "subset of stare decisis," is one

of the "sturdiest 'building blocks on which the federal judicial

system rests.'"    United States v. Barbosa, 896 F.3d 60, 74 (1st

Cir.) (quoting San Juan Cable LLC v. P.R. Tel. Co., 612 F.3d 25,

33 (1st Cir. 2010)), cert. denied, 139 S. Ct. 579 (2018).       Under

this doctrine, which normally requires that we adhere to prior

panel decisions closely on point, see, e.g., Arevalo v. Barr, 950
F.3d 15, 20-21 (1st Cir. 2020); United States v. Chin, 913 F.3d
251, 261-62 (1st Cir. 2019), Collazo-Aponte controls our decision

here.

           To be sure — as the defendant points out — the law of

the circuit doctrine admits of certain exceptions.       See Barbosa,
896 F.3d at 74 ("One such exception applies when the holding of a

previous   panel   is   contradicted   by   subsequent    controlling

authority, such as a decision by the Supreme Court, an en banc

decision of the originating court, or a statutory overruling.").

But these exceptions are few and far between:       under the only

exception arguably relevant here, the defendant would have to show


                               - 6 -
that subsequent authority, "although not directly controlling,

nevertheless offers a sound reason for believing that the former

panel, in light of fresh developments, would change its collective

mind." Id. (quoting Williams v. Ashland Eng'g Co., 45 F.3d 588,

592 (1st Cir. 1995)).         The defendant strives to make such a

showing, hand-picking statements from Supreme Court decisions

postdating our Collazo-Aponte opinion, see, e.g., Rehaif v. United

States, 139 S. Ct. 2191, 2195 (2019); Alleyne v. United States,

570 U.S. 99, 103 (2013); Flores-Figueroa v. United States, 556
U.S. 646, 650 (2009), and trying to cobble those hand-picked

statements into a cogent argument.               In the end, though, this

argument     depends     heavily       on     speculation        and      surmise.

Consequently, it falls well short of constituting "a sound reason

for believing that the [Collazo-Aponte] panel . . . would change

its collective mind."      Barbosa, 896 F.3d at 74 (quoting Williams,
45 F.3d at 592).

            To   say   more   about    this     claim      of   error    would   be

supererogatory.        Following   our      holding   in    Collazo-Aponte,      we

hold — as did the district court — that the government had to prove

only "that the offense 'involved' a particular type and quantity

of [a proscribed] drug, not that the defendant knew that he was

distributing that particular drug type and quantity." 281 F.3d at

326.




                                      - 7 -
            We need go no further.       The record reveals that the

defendant was fairly tried; that based on sufficient proof, he was

found guilty of the charged crimes beyond a reasonable doubt; and

that no reversible error was committed. For the reasons elucidated

above, including those incorporated by reference from the district

court's   rescript,   see   Romero,   2018 WL 4119665   at   *4,   his

convictions and sentence are summarily



Affirmed.   See 1st Cir. R. 27.0(c).




                                 - 8 -